                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 1 of 9 Page ID #:1



                               BARSHAY SANDERS, PLLC
                         1     Craig B. Sanders
                               100 Garden City Plaza, Suite 500
                         2     Garden City, NY 11530
                         3
                               Tel: (516) 203-7600
                               Email: csanders@barshaysanders.com
                         4     Attorneys for Plaintiff
                               File No.: 122019
                         5
                         6
                         7
                                                    UNITED STATES DISTRICT COURT
                         8
                                                   CENTRAL DISTRICT OF CALIFORNIA
                         9
                        10
                                  Kathy Kmonicek,
BARSHAY SANDERS, PLLC




                        11
                        12                              Plaintiff,
                                                                                Case No:
                        13                v.
                        14                                                      COMPLAINT
                                  Karman Healthcare Inc.,
                        15                                                      DEMAND FOR JURY TRIAL
                        16                              Defendant.
                        17
                                     Plaintiff Kathy Kmonicek (“Plaintiff”), by and through its undersigned
                        18
                        19
                               counsel, for its Complaint against Defendant Karman Healthcare Inc.

                        20     (“Defendant”) states and alleges as follows:

                        21                                      INTRODUCTION
                        22           1.        This action seeks to recover damages for copyright infringement and
                        23     the violation of the DMCA for the removal of copyright management information.
                        24           2.        Plaintiff herein creates photographic images and owns the rights to
                        25     these images which Plaintiff licenses for various uses including online and print
                        26     publications.
                        27           3.        Plaintiff has obtained U.S. copyright registrations covering many of
                        28     Plaintiff's images and many others are the subject of pending copyright

                                                                                1
                                                                     PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 2 of 9 Page ID #:2




                         1     applications.
                         2            4.       Defendant    owns     and    operates    a   website    known     as
                         3     www.karmanhealthcare.com (the “Website”).
                         4            5.       Defendant, without permission or authorization from Plaintiff
                         5     actively copied, stored, and/or displayed Plaintiff's Photograph on the Website
                         6     and engaged in this misconduct knowingly and in violation of the United States
                         7
                               copyright laws.
                         8
                                                                     PARTIES
                         9
                                      6.       Plaintiff Kathy Kmonicek is an individual who is a citizen of the
                        10
                               State of North Carolina and maintains a principal place of business 1888 Sandy
BARSHAY SANDERS, PLLC




                        11
                               Cove Drive, Morganton, North Carolina 28655.
                        12
                                      7.       On information and belief, Defendant Karman Healthcare Inc., is a
                        13
                               California Corporation with a principal place of business at 19255 San Jose
                        14
                               Avenue, City of Industry, California 91748 and is liable and responsible to
                        15
                               Plaintiff based on the facts herein alleged.
                        16
                                                           JURISDICTION AND VENUE
                        17
                        18
                                      8.       This Court has subject matter jurisdiction over the federal copyright

                        19     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.

                        20            9.       This Court has personal jurisdiction over Karman Healthcare Inc.
                        21     because Karman Healthcare Inc. maintains its principal place of business in
                        22     California.
                        23            10.      Venue is proper under 28 U.S.C. §1391(a)(2) because Karman
                        24     Healthcare Inc. does business in this Judicial District and/or because a substantial
                        25     part of the events or omissions giving rise to the claim occurred in this Judicial
                        26     District.
                        27
                        28


                                                                              2
                                                                   PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 3 of 9 Page ID #:3




                         1                         FACTS COMMON TO ALL CLAIMS
                         2           11.    Plaintiff is a professional photographer by trade who is the legal and
                         3     rightful owners of photographs which Plaintiff licenses to online and print
                         4     publications.
                         5           12.    Plaintiff has invested significant time and money in building
                         6     Plaintiff's photograph portfolio.
                         7
                                     13.    Plaintiff has obtained active and valid copyright registrations from
                         8
                               the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
                         9
                               photographs while many others are the subject of pending copyright applications.
                        10
                                     14.    Plaintiff's photographs are original, creative works in which
BARSHAY SANDERS, PLLC




                        11
                               Plaintiff's own protectable copyright interests.
                        12
                                     15.    The Website is a popular and lucrative commercial enterprise.
                        13
                                     16.    The Website is monetized in that sells merchandise to the public and,
                        14
                               on information and belief, Defendant profits from these activities.
                        15
                                     17.    On or about January 25, 2014, Plaintiff Kathy Kmonicek authored a
                        16
                               photograph of airline employee pushing a wheelchair (the “Photograph). A copy
                        17
                        18
                               of the Photograph is attached hereto as Exhibit 1.

                        19            18.   Plaintiff applied to the USCO to register the Photograph on May 11,

                        20     2018 under Application No. 1-6574446985.
                        21            19.   The Photograph was registered by USCO on May 11, 2018 under
                        22     Registration No. VA 2-104-996.
                        23            20.   Plaintiff observed the Photograph on Defendant's domain
                        24     www.karmanhealthcare.com on May 23, 2018. A copy of Screengrab of
                        25     Defendant's website including the Photograph is attached hereto as Exhibit 2.
                        26            21.   A copy of the Photograph was stored and displayed on Defendant's
                        27     domain       www.karmanhealthcare.com           at     the    following      URL:
                        28     https://www.karmanhealthcare.com/take-your-wheelchair-walker-cane-or-

                                                                              3
                                                                   PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 4 of 9 Page ID #:4




                         1     scooter-through-airport-security/.
                         2            22.   Without permission or authorization from Plaintiff, Defendant
                         3     volitionally selected, copied, stored and/or displayed Plaintiff copyright protected
                         4     Photograph as set forth in Exhibit “1” which is annexed hereto and incorporated
                         5     in its entirety herein, on the Website.
                         6           23.    On information and belief, the Photograph was copied, stored and
                         7
                               displayed without license or permission, thereby infringing on Plaintiff's
                         8
                               copyrights (hereinafter the “Infringement”).
                         9
                                     24.    The Infringement includes a URL (“Uniform Resource Locator”) for
                        10
                               a fixed tangible medium of expression that was sufficiently permanent or stable
BARSHAY SANDERS, PLLC




                        11
                               to permit it to be communicated for a period of more than transitory duration and
                        12
                               therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
                        13
                               v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).
                        14
                                     25.    The Infringement is an exact copy of the entirety of Plaintiff's
                        15
                               original image that was directly copied and stored by Defendant on the Website.
                        16
                                     26.    On information and belief, Defendant takes an active and pervasive
                        17
                        18
                               role in the content posted on its Website, including, but not limited to copying,

                        19     posting, selecting, commenting on and displaying Plaintiff's Photograph.

                        20           27.    On information and belief, the Infringement were not posted at the
                        21     direction of a “user” as that term is defined in 17 U.S.C. §512(c).
                        22           28.    On information and belief, Defendant was aware of facts or
                        23     circumstances from which the determination regarding the Infringement was
                        24     apparent. Defendant cannot claim that it was aware of the infringing activities,
                        25     including the specific Infringement which form the basis of this complaint, since
                        26     such a claim would amount to only willful blindness to the Infringement on the
                        27     part of Defendant.
                        28           29.    On information and belief, Defendant engaged in the Infringement

                                                                            4
                                                                 PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 5 of 9 Page ID #:5




                         1     knowingly and in violation of applicable United States Copyright Laws.
                         2           30.    On information and belief, Defendant has the legal right and ability
                         3     to control and limit the infringing activities on its Website and exercised and/or
                         4     had the right and ability to exercise such right.
                         5           31.    On information and belief, Defendant has received a financial benefit
                         6     directly attributable to the Infringement. Specifically, by way of the Infringement,
                         7
                               the Website had increased traffic to the and, in turn, realized an increase its
                         8
                               advertising revenues and/or merchandise sales.
                         9
                                     32.    On information and belief, a large number of people have viewed the
                        10
                               unlawful copies of the Photograph on the Website.
BARSHAY SANDERS, PLLC




                        11
                                     33.    On information and belief, Defendant at all times had the ability to
                        12
                               stop the reproduction and display of Plaintiff's copyrighted material.
                        13
                                     34.    Defendant's use of the Photograph, if widespread, would harm
                        14
                               Plaintiff's potential market for the Photograph.
                        15
                                     35.    As a result of Defendant's misconduct, Plaintiff has been
                        16
                               substantially harmed.
                        17
                                                                  FIRST COUNT
                        18
                                           (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        19
                                     36.    Plaintiff repeats and incorporates by reference the allegations
                        20
                               contained in the preceding paragraphs, as though set forth in full herein.
                        21
                                     37.    The Photograph is an original, creative works in which Plaintiff owns
                        22
                               valid copyright properly registered with the United States Copyright Office.
                        23
                                     38.    Plaintiff has not licensed Defendant the right to use the Photograph
                        24
                               in any manner, nor has Plaintiff assigned any of its exclusive rights in the
                        25
                        26
                               copyrights to Defendant.

                        27           39.    Without permission or authorization from Plaintiff and in willful

                        28     violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and


                                                                            5
                                                                 PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 6 of 9 Page ID #:6




                         1     illegally copied, stored, reproduced, distributed, adapted, and/or publicly
                         2     displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
                         3     exclusive rights in its copyrights.
                         4            40.    Defendant's reproduction of the Photograph and display of the
                         5     Photograph on the Website constitutes willful copyright infringement. Feist
                         6     Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                         7
                                      41.    Plaintiff is informed and believes and thereon alleges that the
                         8
                               Defendants willfully infringed upon Plaintiff's copyrighted Photograph in
                         9
                               violation of Title 17 of the U.S. Code, in that they used, published, communicated,
                        10
                               posted, publicized, and otherwise held out to the public for commercial benefit,
BARSHAY SANDERS, PLLC




                        11
                               the original and unique Photograph of the Plaintiff without Plaintiff's consent or
                        12
                               authority, by using them in the infringing articles on the Website.
                        13
                                      42.    As a result of Defendants' violations of Title 17 of the U.S. Code,
                        14
                               Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or
                        15
                               statutory damages in an amount up to $150,000.00 pursuant to 17 U.S.C. § 504(c).
                        16
                                      43.    As a result of the Defendants' violations of Title 17 of the U.S. Code,
                        17
                        18
                               the court in its discretion may allow the recovery of full costs as well as reasonable

                        19     attorney's fees and costs pursuant to 17 U.S.C § 505 from Defendants.

                        20            44.    Plaintiff is also entitled to injunctive relief to prevent or restrain
                        21     infringement of his copyright pursuant to 17 U.S.C. § 502.
                        22                                      SECOND COUNT
                                      (Falsification, Removal and Alteration of Copyright Management
                        23
                                                        Information 17 U.S.C. § 1202)
                        24
                                      45.    Plaintiff repeats and incorporates, as though fully set forth herein,
                        25
                               each and every allegation contained in the preceding paragraphs, as though set
                        26
                               forth in full herein.
                        27
                                      46.    Upon information and belief, Defendants knew that Plaintiff created
                        28


                                                                             6
                                                                  PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 7 of 9 Page ID #:7




                         1     and held rights to the Photograph becauseinter alia, the source of the Photograph
                         2     that Defendants used to make its infringing copy specifically attributed the
                         3     Photograph to Plaintiff by watermark or photo credit.
                         4           47.    Upon information and belief, in its article on the Website, Defendant
                         5     copied the Photograph from https://www.nydailynews.com/new-york/airport-
                         6     wheelchair-agents-minimum-wage-article-1.1589656?outputType=amp                which
                         7
                               contained a gutter credit underneath the Photograph stating “Kathy Kmonicek for
                         8
                               New York Daily News” the owner and author of the Photograph.
                         9
                                     48.    Upon information and belief, Defendant intentionally removed
                        10
                               copyright management information related to the Photograph with the intent to
BARSHAY SANDERS, PLLC




                        11
                               induce, enable, facilitate, or conceal an infringement of Plaintiff's rights under the
                        12
                               Copyright Act. Specifically, Defendant purposefully failed to include the photo
                        13
                               credit originally conveyed with the Photograph in order to mislead the public into
                        14
                               believing that Defendants either owned the Photograph or had legitimately
                        15
                               licensed them for use in the Infringement.
                        16
                                     49.    In addition, Defendants displayed the unauthorized copies of the
                        17
                        18
                               Photograph knowing the copyright management information had been removed.

                        19           50.    Defendants' conduct violates 17 U.S.C. § 1202(a) and 1202(b).

                        20           51.    Upon information and belief, Defendant's falsification, removal
                        21     and/or alteration of the aforementioned copyright management information was
                        22     made without the knowledge or consent of Plaintiff.
                        23           52.    Upon information and belief, the falsification, alteration and/or
                        24     removal of said copyright management information was made by Defendant
                        25     intentionally, knowingly and with the intent to induce, enable, facilitate, or
                        26     conceal their infringement of Plaintiff's copyright in the Photograph. Defendant
                        27     also knew, or should have known, that such falsification, alteration and/or
                        28     removal of said copyright management information would induce, enable,

                                                                             7
                                                                  PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 8 of 9 Page ID #:8




                         1     facilitate, or conceal their infringement of Plaintiff's copyright in the Photograph.
                         2           53.    Plaintiff has sustained significant injury and monetary damages as a
                         3     result of Defendants' wrongful acts as hereinabove alleged, and as a result of being
                         4     involuntarily associated with Defendants in an amount to be proven.
                         5           54.    In the alternative, Plaintiff may elect to recover statutory damages
                         6     pursuant to 17 U.S.C. § 1203(c)(3) in a sum of not more than $25,000 from
                         7
                               Defendant for each violation of 17 U.S.C. § 1202.
                         8
                                     55.    Alternatively, Plaintiff may elect to recover from Defendant
                         9
                               statutory damages pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500
                        10
                               up to $25,000 for each violation of 17 U.S.C. § 1202.
BARSHAY SANDERS, PLLC




                        11
                                                                 JURY DEMAND
                        12
                                     56.    Plaintiff hereby demands a trial of this action by jury.
                        13
                        14
                                                           PRAYER FOR RELIEF
                        15
                                     WHEREFOREPlaintiff respectfully requests judgment as follows:
                        16
                                     That the Court enters a judgment finding that Defendant has infringed on
                        17
                        18
                               Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and

                        19     award damages and monetary relief as follows:

                        20                  a.     finding that Defendants infringed Plaintiff's copyright interest
                        21                         in the Photograph by copying and displaying without a license
                        22                         or consent;
                        23                  b.     for an award of actual damages and disgorgement of all of
                        24                         Defendant's profits attributable to the infringements as
                        25                         provided by 17 U.S.C. § 504 in an amount to be proven or, in
                        26                         the alternative, at Plaintiff's election, an award for statutory
                        27                         damages against each Defendant in an amount up to
                        28                         $150,000.00 for each infringement pursuant to 17 U.S.C. §

                                                                             8
                                                                  PLAINTIFF'S COMPLAINT
                             Case 2:21-cv-03911-VAP-JPR Document 1 Filed 05/10/21 Page 9 of 9 Page ID #:9




                         1                      504(c), whichever is larger;
                         2                 c.   for an award of actual damages or, in the alternative, statutory
                         3                      damages against each Defendant in an amount up to
                         4                      $25,000.00 for each falsification or removal of copyright
                         5                      management information pursuant to 17 U.S.C. § 1202;
                         6                 d.   for an order pursuant to 17 U.S.C. § 502(a) enjoining
                         7
                                                Defendants from any infringing use of any of Plaintiff's works;
                         8
                                           e.   for costs of litigation and reasonable attorney's fees against
                         9
                                                Defendant pursuant to 17 U.S.C. § 505;
                        10
                                           f.   for pre judgment interest as permitted by law; and
BARSHAY SANDERS, PLLC




                        11
                                           g.   for any other relief the Court deems just and proper.
                        12
                        13     DATED: May 10, 2021
                        14
                                                                   BARSHAY SANDERS, PLLC
                        15
                        16
                                                                   By: /s/ Craig B. Sanders
                                                                   Craig B. Sanders, Esq.
                        17                                         100 Garden City Plaza, Suite 500
                        18                                         Garden City, NY 11530
                                                                   Tel: (516) 203-7600
                        19                                         Email: csanders@barshaysanders.com
                        20                                         Attorneys for Plaintiff
                                                                   File No.: 122019
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                         9
                                                              PLAINTIFF'S COMPLAINT
